 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   ADRIAN MOON,                   )        No. CV 19-6623-SVW (FFM)
                                    )
11                Petitioner,       )        JUDGMENT
                                    )
12       v.                         )
                                    )
13   SATAN THE DEVIL, ET AL., TERRI )
     MCDONALD, CHIEF PROBATION )
14   DEPUTY, LA COUNTY,             )
                                    )
15                Respondents.      )
                                    )
16
         Pursuant to the Order Re Summary Dismissal of Action Without Prejudice,
17
         IT IS ADJUDGED that the Petition is dismissed without prejudice.
18
19
20
     DATED:   August 13, 2019
21
22                                                 STEPHEN V. WILSON
                                                  United States District Judge
23
24
25
26
27
28
